DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 5-6 and 10-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9 and 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler on 2/18/2022.

The application has been amended as follows: 
Please AMEND claims 1, 7 and 12 as follows.

Claim 1 line 20: between the width central portion and the end portions,
wherein the steel sheet has a tensile strength (TS) of 780 MPa or more, and a standard deviation of hole expanding ratio (λ) of 4% or less.

Claim 7 line 3: a hot rolling step of heating a steel slab with  a chemical composition according to claim 1

Claim 12 line 3: a hot rolling step of heating a steel slab with  a chemical composition according to claim 2


Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely claim 1, require(s) a high-strength cold-rolled steel sheet wherein the steel has a specific compositional range for its constituent elements, a microstructure comprising by area fraction, in a range of 50% to 80% of ferrite, in a range of 1% to 8% of martensite with an average grain size of 2.5 μm or less, in a range of 6% to 15% of retained austenite, and in a range of 3% to 40% of tempered martensite wherein the ratio fM/fM+TM being 50% or less, the standard deviation of martensite grain size measured at five specific portions being 0.7 μm or less, tensile strength (TS) being 780 MPa or more, and the standard deviation of hole expanding ratio (λ) being 4% or less.
The prior art of record, US 2014/0182748 A1 of Nakagaito (US'748) teaches [0001] “a high-strength galvanized steel sheet with excellent formability that is suitable as a material used in industrial sectors such as automobiles and electronics, and a method for manufacturing the high-strength galvanized steel sheet”, [0016] [1] A high-strength galvanized steel sheet with excellent formability, containing, on the basis of mass percent, C: 0.05% to 0.3%, Si: 0.01% to 2.5%, Mn: 0.5% to 3.5%, P: 0.003% to 0.100% or less, S: 0.02% or less, and Al: 0.010% to 1.5%, the total of Si and Al being 0.5% to 2.5%, the remainder being iron and incidental impurities, wherein the high-strength galvanized steel sheet has a microstructure that includes 20% or more of ferrite phase, 10% or less of martensite phase, and 10% to 60% of tempered martensite phase, on the basis of area percent, and 3% to 10% of retained austenite phase on the basis of volume percent, and the retained austenite phase has an average grain size of 2.0 µm or less and further teaches that its steel sheet has a tensile strength TS of at least 590 MPa. However, the prior art does not explicitly teach of the standard deviation of martensite grain size .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733